



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Cook, 2014 ONCA 764

DATE: 20141031

DOCKET: C52643 and C52882

Doherty, Tulloch and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent/Appellant

and

Sheldon Cook

Applicant/Appellant

No one appearing for the appellant

Nick Devlin, for the respondent

Heard: October 27, 2014

On appeal from the conviction entered on June 23, 2010
    and the sentence imposed on September 14, 2010 by Justice S. Casey Hill of the
    Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appeals are dismissed as abandoned.


